ORDER
Tsoucalas, Judge:
In accordance with the decision (Mar. 19, 1996) and mandate (Mar. 20, 1996) of the United States Court of Appeals for the Federal Circuit (“CAFC”), Appeal Nos. 95-1300,95-1341, reversing in part and remanding this case with instructions, it is hereby
Ordered that the part of the judgment of this Court entered in Koyo Seiko Co. v. United States, 19 CIT 272, Slip Op. 95-19 (Feb. 10, 1995) affirming Koyo Seiko Co. v. United States, 18 CIT 711, Slip Op. 94-123 *719(July 29,1993), which required the Department of Commerce, International Trade Administration (“Commerce”) to impose a ten percent cap to each of the five criteria used to match U.S. tapered roller bearings (“TRBs”) with home market TRBs, is vacated; and it is further
Ordered that this case is remanded to Commerce, in accordance with the CAFC’s decision and mandate, to recalculate the dumping margins for TRBs manufactured by Koyo Seiko Co., Ltd. and Koyo Corporation of U.S.A. without imposing the ten percent cap; and it is further
Ordered that Commerce will report the results of this remand to the Court within sixty (60) days of the entry of this order.